PER CURIAM.
We hold that a general master erred in refusing to reserve jurisdiction to consider an award of attorney’s fees to an ex-wife who successfully enforced the provisions of a final judgment of dissolution, and that the trial court erred in denying her exceptions to the master’s report on this ground. Cheek v. McGowan Electric Supply Co., 511 So.2d 977 (Fla.1987); Young v. Young, 507 So.2d 614 (Fla. 2d DCA 1987); Broudy v. Broudy, 423 So.2d 504 (Fla. 3d DCA 1982); Patterson v. Patterson, 399 So.2d 73 (Fla. 5th DCA 1981); Peacock v. Peacock, 394 So.2d 1066 (Fla. 4th DCA 1981); Jaffee v. Jaffee, 394 So.2d 443 (Fla. 3d DCA 1981). Therefore the matter is returned to the trial court to consider the amount that should be awarded to the appellant as attorney’s fees for successfully enforcing the prior final judgment of dissolution.
Reversed and remanded with directions.